Exhibit 10.2

 

 

 

CRAWFORD & COMPANY



EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This Agreement is made between Larry Thomas (“Employee”) and Crawford & Company
(“Crawford”), and executed on the date set forth below (“Agreement”). In
consideration of the mutual promises and covenants contained in this Agreement
and for other good and valuable consideration including, but not limited to, the
employment of Employee by Crawford, the wages offered and to be paid to Employee
by Crawford during Employee’s employment, the training Employee will receive
from Crawford regarding policies and compliance and the methods and operations
of Crawford at considerable expense to Crawford, and access to and knowledge of
Crawford’s confidential information and trade secrets Employee will receive, the
parties hereto agree as follows:

Article 1Title and Duties.

1.1Employee will be employed as the Global President – Crawford Specialty
Solutions. In this capacity Employee will be based in Jacksonville, FL and will
report to Crawford’s Chief Executive Officer.

 

1.2

Employee’s Grade Level will be E19, and Employee will be expected to perform
such duties and responsibilities customary to this position and as are
reasonably necessary to the operations of Crawford.

 

1.3Employee’s title, Grade Level, duties and reporting relationship can be
changed from time to time at the discretion of Crawford.

Article 2Definitions.

2.1“Business of Crawford” means claims management, adjusting, administrative
services and other services provided by Crawford, as identified and described in
Crawford & Company’s most recent Annual Report filed with the U.S. Securities
and Exchange Commission on Form 10-K at the time Employee’s employment with
Crawford terminates, modified as necessary to reflect any changes to Crawford’s
business activities since such filing.

2.2“Cause” means:

(a)Employee’s refusal or willful failure to substantially perform Employee’s
duties (other than any such failure resulting from incapacity due to physical or
mental illness or disability), after a written demand for substantial
performance is delivered to Employee by Crawford that identifies the manner in
which Crawford believes Employee has not substantially performed Employee’s
duties and Employee fails to cure substantially the specified failure within
thirty (30) days of the date Employee receives the demand;

(b)Employee’s dishonesty or misappropriation with regard to

 

Page 1 of 13

Employee Initials _____

--------------------------------------------------------------------------------

Crawford which has a significant adverse effect on the business or reputation of
Crawford, or fraud with regard to Crawford or its assets or business;

(c)Employee’s conviction of or the pleading of nolo contendere with regard to a
felony;

(d)Employee’s material breach of fiduciary duty owed to Crawford;

(e)Employee’s gross negligence or material and willful misconduct with regard to
Crawford or its assets, business or employees;

(f)The refusal of Employee to follow the lawful directions of Crawford which are
consistent with the duties and authorities of Employee set forth in this
Agreement and not inconsistent with other directions of Crawford, after a
written demand is delivered to Employee by Crawford that identifies the manner
in which Crawford believes Employee has refused to follow its lawful direction
and Employee fails to cure substantially the specified refusal within thirty
(30) days of the date Employee receives the demand; or

(g)Any other breach by Employee of a material provision of this Agreement, after
a written demand is delivered to Employee by Crawford that identifies the breach
and Employee fails to cure substantially the specified breach within sixty (60)
days of the date Employee receives the demand.

For purposes of this definition, no act or failure to act on the part of
Employee shall be considered “willful” unless it is done, or omitted to be done,
by Employee in bad faith or without reasonable belief (based upon an objective
reasonable person standard) that Employee’s action or omission was in the best
interest of Crawford.  Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by Crawford or based upon the advice of
counsel for Crawford shall be conclusively presumed to be done, or omitted to be
done, by Employee in good faith and in the best interests of Crawford.

2.3“Code Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and regulations thereunder.  

2.4“Confidential Information” means information about Crawford and its employees
and/or customers which is not generally known outside of Crawford, which
Employee learns of in connection with Employee’s employment with Crawford, and
which has value to Crawford. Confidential Information includes, but is not
limited to: (1) business and employment policies, personnel information,
employee compensation and benefits, marketing methods and the targets of those
methods, financial records, business plans, strategies and ideas, promotional
materials, education and training materials, research and development,
technology and software systems, software codes, computer models, data
processing programs, machines, equipment, price lists, and recruiting
strategies, strategies and plans for future business, new business, product or
other development, and potential acquisitions or divestitures; (2) product and
technical information about Crawford’s

 

Page 2 of 13

Employee Initials _____

--------------------------------------------------------------------------------

products and services, including but not limited to the nature, origin,
composition and development of Crawford’s products and services, new product and
service concepts, research and development projects, and expansion strategies;
(3) proprietary information and processes, and intellectual property, including
but not limited to inventions and copyrightable works; (4) customer information
and the manner in which Crawford provides products and services to its
customers, including but not limited to the names of representatives of
Crawford’s customers responsible for entering into contracts with Crawford, the
amounts paid by such customers to Crawford and other details of customer
agreements, specific customer needs and requirements, specific customer
characteristics related to the provision of products or services by Crawford,
and leads and referrals to prospective customers; and (5) confidential
information of third parties given to Crawford pursuant to an obligation or
agreement to keep such information confidential. Confidential Information shall
not include information (1) that has been voluntarily disclosed to the public by
Crawford, except where such public disclosure has been made by Employee without
authorization from Crawford; (2) independently developed and disclosed by
others; or (3) that has otherwise entered the public domain through lawful
means.

2.5“Crawford” as used above and throughout this Agreement, means Crawford &
Company, a Georgia corporation, along with its subsidiaries, parents, affiliated
entities, and includes the successors and assigns of Crawford or any such
related entities.

2.6“Material Contact” means contact between Employee and each customer or
actively sought prospective customer of Crawford (i) with whom Employee dealt on
behalf of Crawford; (ii) whose dealings with Crawford were coordinated or
supervised by Employee; (iii) about whom Employee obtained Confidential
Information in the ordinary course of business as a result of Employee’s
association with Crawford, or (iv) who receives products or services authorized
by Crawford, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Employee within the twenty-four (24) month period
prior to Employee’s termination of employment with Crawford.

2.7“Restricted Territory” means the United States, Canada and the United
Kingdom.

2.8“Trade Secrets” means Confidential Information which meets the additional
requirements of the federal Defend Trade Secrets Act of 2016 or the Georgia
Trade Secrets Act, as applicable.

 

Page 3 of 13

Employee Initials _____

--------------------------------------------------------------------------------

Article 3Compensation.

3.1Base Salary.  Employee’s annual base salary will be $463,500.00 less all
applicable deductions and withholdings (“Base Salary”), payable bi-weekly in
accordance with Crawford’s standard payroll practices. Employee’s Base Salary
will be reviewed annually, and may be adjusted by Crawford from time to time,
and any increases or decreases will be effective as of the date determined by
Crawford.  Because Employee’s position is exempt from overtime pay, Employee’s
Base Salary will compensate Employee for all hours worked.

3.2Annual Bonus. Employee is eligible to participate in Crawford’s short-term
incentive plan (“STIP”). Employee’s current STIP target bonus is 57.5% of
Employee’s Base Salary. Any STIP bonus will be payable in accordance with the
applicable STIP terms for a year, and will be subject to all applicable
withholdings. Crawford may amend, modify or discontinue the STIP at any time.

3.3Long-Term Incentive Plan. Subject to approval by Crawford’s Board of
Directors (“Board”), Employee is eligible to participate in Crawford’s long-term
incentive plan (“LTIP”), i.e., currently the Crawford & Company 2016 Omnibus
Stock and Incentive Plan.  LTIP awards will be granted pursuant to the terms of
the LTIP, as in effect from time to time, by the Board.  LTIP awards may be paid
to the extent earned after the Board certifies the previous year’s results.
Crawford may amend, modify or discontinue the LTIP at any time.

3.4Reimbursed Expenses.  Crawford will reimburse Employee for all reasonable out
of pocket expenses (including hotel and travel expenses), wholly, necessarily
and exclusively incurred by Employee in the discharge of Employee’s duties,
subject to the production of appropriate receipts or such other evidence as
Crawford may reasonably require as proof of such expenses and in accordance with
Crawford’s rules and policies relating to expenses as may be in force from time
to time.

Article 4Employee Benefits.

4.1Group Benefit Plans.  Employee will be eligible to participate in employee
benefit plans and programs maintained by Crawford and offered to executive level
employees from time to time, to the extent Employee otherwise qualifies under
the provisions of any such plans which are incorporated herein by reference.
Crawford reserves the right to amend, modify or discontinue its benefit
offerings at any time, as it deems appropriate. Crawford’s current vacation
policy provides Employee with four (4) weeks paid vacation per calendar year.

4.2Auto.  During the term of employment, Crawford shall provide an automobile
for Employee’s use in accordance with and subject to the terms of Crawford’s
automobile program. Crawford may amend, modify or discontinue its automobile
program at any time.

Article 5Employee Rights and Obligations.

 

Page 4 of 13

Employee Initials _____

--------------------------------------------------------------------------------

5.1At-Will Employment.  Employee’s employment with Crawford is for no specified
period of time. Employee’s employment relationship will remain at-will and
either Employee or Crawford may terminate the relationship at any time, for any
reason.

5.2Severance.  If Employee’s employment with Crawford is terminated by Crawford
for reasons other than Cause, Employee will be paid severance compensation, in
equal amounts over a period of twelve (12) months in accordance with Crawford’s
normal payroll practices, an amount equal to twelve (12) months of Employee’s
then current monthly base salary. In addition, if Employee elects to continue
Employee’s health insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act (COBRA), Crawford shall pay (or reimburse to Employee) the
“employer share” of the COBRA premiums at the same level as was being
contributed by Crawford immediately before termination of Employee’s employment
for a period a twelve (12) months following Employee’s termination. Employee’s
receipt of any such severance payment or COBRA premium is subject to execution
by Employee and Crawford of a severance agreement achieving mutually acceptable
terms on matters such as:

 

(a)

return of all Crawford property, documents, or instruments;

 

(b)

no admission of liability on the part of Crawford;

 

(c)

general release of any and all claims;

 

(d)

non-disclosure;

 

(e)

non-solicitation of employees and customers;

 

(f)

non-competition;

 

(g)

cooperation, and

 

(h)

non-disparagement.

5.3Cessation of Severance Payments.  If, at any point during the period over
which severance pay is being paid Employee violates the terms of a severance
agreement (as described in Section 5.2 above) or this Agreement, Crawford shall
have the right to cease making severance payments and COBRA premium payments.

5.4Application of Employment Policies.  Except as specifically provided to the
contrary in this Agreement, Employee will be subject to and required to comply
with all provisions of Crawford’s Employee Handbook and any other Crawford
policies that may be in effect from time to time during Employee’s employment.
Crawford reserves the right to change any and all of its policies, including its
benefit and compensation plans.

5.5Electronic Devices.  All technology provided by Crawford, including computer
and/or communications equipment, systems, networks, company-related work records
and other electronically stored information, is the property of Crawford and not
of

 

Page 5 of 13

Employee Initials _____

--------------------------------------------------------------------------------

Employee. In general, use of Crawford’s technology systems and electronic
communications should be job-related and not for personal convenience.

5.6Electronic Communications.  E-mail and other electronic communications
transmitted by Crawford’s equipment, systems and networks are the property of
Crawford should not be considered by Employee to be private or confidential,
even if the communication is password protected or encrypted. Crawford reserves
the right to examine, monitor and regulate e-mail and other electronic
communications, directories, files and all other content, including Internet
use, transmitted by or stored in its technology systems, whether onsite or
offsite.

5.7Confidentiality.  Employee agrees that during employment with Crawford and
following the cessation of that employment for any reason, Employee shall not,
except in furtherance of the interests of Crawford, directly or indirectly
divulge or make use of any Confidential Information without prior written
consent of Crawford, until such Confidential Information ceases to be
confidential by reason of the authorized actions of others or through an
authorized disclosure by Employee. This paragraph does not limit the remedies
available under common or statutory law, which may impose additional duties of
non- disclosure. This Agreement shall not be deemed to prohibit (a) conduct
expressly protected by the Defend Trade Secrets Act of 2016, as discussed in
Section 5.8 below, (b) Employee’s ability to communicate with the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, or other
governmental agency, or (c) other conduct expressly protected by applicable law.

5.8Non-Disclosure of Trade Secrets.  Employee agrees that during employment with
Crawford and indefinitely following the cessation of that employment for any
reason, except in furtherance of the interests of Crawford, Employee shall not
directly or indirectly divulge or make use of any Trade Secrets (so long as the
information remains a Trade Secret under applicable law) without prior written
consent of Crawford. Employee is hereby advised of the following protections
provided by the Defend Trade Secrets Act of 2016, 18 U.S. Code § 1833(b), and
nothing in this Agreement shall be deemed to prohibit the conduct expressly
protected by 18 U.S. Code § 1833(b):

(1)An individual, including Employee, shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(2)An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

 

Page 6 of 13

Employee Initials _____

--------------------------------------------------------------------------------

5.9Non-Disclosure of Personal Information.  Employee acknowledges that, during
the course of employment, Employee may obtain information regarding individuals
as a result of services provided to Crawford customers such as (i) claim and
personal health information; (ii) social security number; (iii) date of birth;
and (iv) salary information (“Personal Information”). Employee agrees to
safeguard such Personal Information as prescribed by applicable laws and
regulations, such as the privacy regulations under the Health Insurance
Portability and Accountability Act of 1996, and similar laws applicable to other
jurisdictions in which Crawford operates. Without limiting the foregoing,
Employee agrees:

(a)Not to acquire, use nor distribute such Personal Information without the
express consent of the subject of such Personal Information, or if state or
federal law will allow such acquisition and disclosure of Personal Information
without consent.

(b)To acquire, use and/or distribute Personal Information solely for the
purposes of carrying out the daily functions of Employee’s job.

(c)To disclose Personal Information only to authorized third parties. These
agencies may include, but are not necessarily limited to, independent review
agents, claims adjusters, benefits administrators, attorneys and employers.

(d)To limit access to computerized Personal Information solely to staff,
authorized users and administrative personnel and will abide by all security
measures designed to assure that unauthorized personnel are not afforded access
to Personal Information.

5.10Duty of Loyalty.  Employee shall render to the very best of Employee’s
ability services to and on behalf of Crawford, and shall undertake diligently
all duties assigned by Crawford. Employee shall devote his full time, energy and
skill to the performance of the services in which Crawford is engaged, at such
time and place as Crawford may direct.

5.11Restricted Business Practices.  It is the policy of Crawford not to receive
or use any information or materials from any employee that are proprietary to
said employee’s former employer. Employee is expressly prohibited from having
any such materials, or materials containing such information, on Crawford’s
property. Employee expressly warrants that Employee has no materials or
information which can be construed as the property of a former employer, and
further, that Employee will make no use of any such materials or information in
the performance of Employee’s duties on behalf of Crawford.

5.12Disclosure of Existing Agreements.  Employee further warrants and represents
that, prior to accepting this Employment Agreement, Employee has disclosed, or
will disclose to Crawford prior to entering into this Agreement, the full terms
of any contract or agreement with any other employer that might restrict in any
way Employee’s performance of his/her duties for Crawford, including, but not
limited to any non-solicitation, non- recruitment, non-compete and similar
post-employment restrictions imposed upon Employee by an agreement between
Employee and any other employer.

 

Page 7 of 13

Employee Initials _____

--------------------------------------------------------------------------------

5.13Subsequent Employment.  Employee agrees that, following the termination of
Employee’s employment with Crawford for any reason, Employee will notify any
subsequent employer of the restrictive covenants contained in this
Agreement.  In addition, Employee authorizes Crawford to provide a copy of the
restrictive covenants contained in this Agreement to third parties, including
but not limited to, Employee’s subsequent, anticipated or possible future
employer.

5.14Return of Property and Information.  Employee agrees to return all
Crawford’s property as soon as is practicable following the cessation of
Employee’s employment for any reason. Such property includes, but is not limited
to, the original and any copy (regardless of the manner in which it is recorded)
of all information provided by Crawford to employee or which employee has
developed or collected in the scope of Employee’s employment, as well as all
Crawford-issued equipment, supplies, accessories, vehicles, keys, badges,
passes, access cards, instruments, tools, devices, computers, cellphones,
pagers, materials, documents, plans, records, notebooks, drawings, or papers.

5.15Non-Competition Covenant.  Employee acknowledges that if Employee were to
compete with Crawford in the Business of Crawford, Employee could cause serious
harm to Crawford. Employee further acknowledges that during Employee’s
employment, Employee will be provided access to Trade Secrets and to other
valuable Confidential Information that may not qualify as Trade Secrets. In
addition, Employee acknowledges that, during the course of employment, Employee
will build and maintain substantial relationships with specific existing and
prospective customers or clients of Crawford and will be responsible to maintain
and build customer or client goodwill associated with the Business of Crawford
throughout the United States and other countries in which Crawford operates.
Further, Employee acknowledges that Employee will derive significant value from
Crawford and from the Confidential Information and Trade Secrets of Crawford
provided during employment with Crawford, which will enable Employee to optimize
Crawford’s performance and Employee’s own personal, professional, and financial
performance. Therefore, during Employee’s employment with Crawford and for a
period of twelve (12) months following the cessation of Employee’s employment
with Crawford for any reason, Employee agrees not to, directly or indirectly, on
his own behalf or on behalf of any other person or entity, provide services as
an executive, manager, consultant, adviser, or in any other role similar to the
role Employee held with Crawford during the twenty-four (24) month period prior
to Employee’s termination of employment with Crawford, to any business entity
engaged in the Business of Crawford within the Restricted Territory in
circumstances in which Employee’s responsibilities and duties are substantially
similar to those performed by Employee during the twenty-four (24) month period
ending on the date Employee’s employment with Crawford terminates. Employee
agrees that the restrictions in this section are reasonable in scope and do not
constitute a restraint of trade with respect to Employee’s ability to obtain
alternative employment in the event Employee’s employment with Crawford ends for
any reason; provided, however, nothing in this section shall be deemed to
restrict Employee’s ability to practice law or to represent clients as a lawyer,
as discussed in Rule 5.6 of the American Bar Association’s Model Rules of
Professional Conduct.

 

Page 8 of 13

Employee Initials _____

--------------------------------------------------------------------------------

5.16Non-Solicitation Covenant.  Employee agrees that during employment with
Crawford and for a period of twelve (12) months following the cessation of
Employee’s employment with Crawford for any reason, Employee will not directly
or indirectly, on his own behalf or on behalf of any other person or entity,
solicit or attempt to solicit any business in competition with the Business of
Crawford from any of the customers or actively sought prospective customers of
Crawford with whom Employee had Material Contact during the last twenty-four
(24) months of Employee’s employment with Crawford. This provision does not
extend to the customers who became customers of Crawford at the time of and as a
direct consequence of Employee’s commencement of employment with Crawford.

5.17Non-Recruitment of Employees.  While employed by Crawford, and for a period
of eighteen (18) months following the cessation of Employee’s employment with
Crawford for any reason, Employee will not directly or indirectly, on his own
behalf or on behalf of any other person or entity, solicit or attempt to solicit
any employee of Crawford for the purpose of encouraging, enticing, or causing
said employee to terminate employment with Crawford.

5.18Non-Disparagement.  Employee shall not, at any time during the term of
employment and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may directly or indirectly disparage or be damaging to Crawford
or its respective officers, directors, employees, advisors, businesses or
reputations. Nothing herein shall prohibit or restrict Employee from
communicating with, or responding to any inquiry from, cooperating with, or
providing testimony before, the SEC, or any other federal or state regulatory
authority.

5.19Post-Termination Cooperation.  Employee agrees that, following termination
of Employee’s employment with Crawford, Employee will cooperate with Crawford in
connection with any dispute, claim or investigation made by, against or
involving Crawford that relates to Employee’s period of employment and work
performed by and other Crawford matters in which Employee was involved during
the period of employment. Crawford agrees to reimburse Employee for any
reasonable expenses incurred in providing the cooperation. Crawford further
agrees that, if Employee is required to devote one (1) hour or more to fulfill
the obligations set forth in this Section 5.19 at a time when Employee is no
longer being compensated by Crawford in any way, it will compensate Employee at
an hourly rate based on Employee’s Base Salary during the last pay period of
Employee’s active employment by Crawford.

5.20Exit Obligations. Upon (a) voluntary or involuntary termination of
Employee’s employment or (b) Crawford’s request at any time during Employee’s
employment, Employee shall (i) provide or return to Crawford any and all
Crawford property and all Crawford documents and materials belonging to Crawford
and stored in any fashion, including but not limited to those that constitute or
contain any Confidential Information or Trade Secrets, that are in the
possession or control of Employee, whether they were provided to Employee by
Crawford or any of its business associates or created by

 

Page 9 of 13

Employee Initials _____

--------------------------------------------------------------------------------

Employee in connection with his/her employment by Crawford; and (ii) delete or
destroy all copies of any such documents and materials not returned to Crawford
that remain in Employee’s possession or control, including those stored on any
non-Crawford devices, networks, storage locations and media in Employee’s
possession or control.

5.21Remedies.  The parties agree that this Agreement is reasonable and necessary
for the protection of the business and goodwill of Crawford and that any breach
of this Agreement by Employee will cause Crawford substantial and irreparable
harm entitling Crawford to injunctive relief and other equitable and legal
remedies. Except as provided in the Arbitration of Disputes provisions of this
Agreement, the prevailing party shall be entitled to recover its costs and
attorney’s fees in any proceeding brought under this Agreement. The existence of
any claim or cause of action by Employee against Crawford, including any dispute
relating to the termination of this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.

Article 6Arbitration of Disputes.

6.1Scope, Governing Rules. Except for claims for injunctive relief, which may be
filed in any court of competent jurisdiction pursuant to Section 7.3 of this
Agreement, any controversy or claim arising out of or relating to Employee’s
employment, or the termination thereof, or to this Agreement, or the breach
thereof, specifically including the validity of this arbitration clause, shall
be determined by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its Employment Arbitration Rules and
Mediation Procedures. There shall be one arbitrator agreed to by the parties
within twenty (20) days of receipt by the respondent of a request for
arbitration or in default thereof appointed by the AAA in accordance with
applicable rules. Crawford shall be responsible for the cost of the arbitration,
including the arbitrator’s fees and all administrative costs. Employee and
Crawford will each be responsible for their own legal fees.

6.2Authority of Arbitrator; Judicial Review. The arbitrators will have no
authority to award punitive, consequential, liquidated or compensatory damages,
and the award rendered by the arbitrator shall be final, non-reviewable,
non-appealable and binding on the parties and may be entered and enforced in any
court having jurisdiction.

6.3Location of Arbitration. The seat or place of arbitration shall be
Metropolitan Atlanta, Georgia.

6.4Confidentiality. Except as may be required by law, neither a party nor the
arbitrator may disclose the existence, content or results of any arbitration
without the prior written consent of both parties, unless to protect or pursue a
legal right.

 

Page 10 of 13

Employee Initials _____

--------------------------------------------------------------------------------

Article 7Miscellaneous.

7.1Construction of Agreement; Severability.  The covenants contained herein
shall be presumed to be enforceable, and any reading causing unenforceability
shall yield to a construction permitting enforcement. In the event a court or
arbitrator should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that the court or arbitrator may
modify such covenant to narrow its scope to the extent necessary to render it
enforceable and that said covenant shall be enforced to the extent reasonable,
whether said revisions are in time, territory, or scope of prohibited
activities. If any single covenant or clause shall be found unenforceable (after
application of the immediately preceding sentence), it shall be severed and the
remaining covenants and clauses enforced in accordance with the tenor of the
Agreement. The waiver by Crawford of a breach of any provision of this Agreement
by any employee shall not be construed as a waiver of rights with respect to any
subsequent breach by Employee.

7.2Code Section 409A.  This Agreement is intended to comply with Code Section
409A, or to qualify for an exemption thereunder, and shall be construed and
administered in a manner which does not result in additional tax or interest to
Employee under Code Section 409A.  Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Code Section 409A or an applicable exemption.
Any payments under this Agreement that may be excluded from Code Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Code Section 409A to the maximum
extent possible. For purposes of Code Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” as defined under Code Section
409A. If Employee is a “specified employee” (within the meaning of Code Section
409A(a)(2)(B) or any successor provision thereto), then with regard to any
payment or provision of benefit that is subject to Code Section 409A as deferred
compensation and is due upon or as a result of Employee’s “separation from
service,” notwithstanding any contrary provision under this Agreement, such
payment or benefit shall not be made or provided, to the extent making or
providing such payment or benefit would result in additional taxes or interest
under Code Section 409A, until the date which is the earlier of (A) expiration
of the six (6)‐month period measured from such “separation from service,” and
(B) the date of Employee’s death (the “Delay Period”).  Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump‐sum, and any remaining payments and benefit due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them in this Agreement.  To the extent that payments and benefits
under this Agreement are deferred compensation subject to Code Section 409A and
are contingent upon Employee’s taking any employment‐related action, including
without limitation execution (and non‐revocation) of another agreement, such as
a release agreement, and the period within which such action(s) may be taken by
Employee would begin in one calendar year and

 

Page 11 of 13

Employee Initials _____

--------------------------------------------------------------------------------

expire in the following calendar year, then such amounts or benefits shall be
paid in such following calendar year.  With respect to any taxable
reimbursements or in-kind benefits provided for under this Agreement or
otherwise payable to Employee, Crawford (a) shall make all such reimbursements
no later than Employee’s taxable year following the taxable year in which the
expense was incurred, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year, and (c) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for other
benefits.  Notwithstanding the foregoing, Crawford makes no representations that
the payments and benefits provided under this Agreement comply with Code Section
409A and in no event shall Crawford be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Code Section 409A.

7.3Enforceability; Governing Law and Jurisdiction.  This Agreement, and all
claims arising out of or related to this Agreement, will be governed by,
enforced under and construed in accordance with the laws of the State of Georgia
without regard to any conflicts or conflict of laws principles. Subject to the
terms of Article 6, Employee hereby agrees that the state courts of Georgia and
federal courts sitting in Georgia shall have exclusive jurisdiction over any
dispute arising under this Agreement.  Employee hereby consents to personal
jurisdiction in Georgia.  The failure of either party at any time to require
performance by another party of any provision of this Agreement will not
constitute a waiver of that party’s right to require future performance.

7.4Entire Agreement.  The provisions contained herein, and all provisions in
documents attached hereto and/or incorporated herein by reference, constitute
the entire agreement between the parties with respect to Employee’s employment
and supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to Employee’s employment.

7.5Modification.  No modification of this Agreement shall be valid unless in
writing and signed by Employee and Crawford’s Chief Executive Officer, General
Counsel or Chief People Officer.

7.6Effectiveness.  The terms of this Agreement shall be effective as of June 1,
2020.

Article 8Acknowledgement. By signing this Agreement, Employee acknowledges that
(a) Employee is not guaranteed employment for any definite duration and either
Employee or Crawford may terminate Employee’s employment relationship with
Crawford at any time, for any reason, (b) Employee has carefully read and
understands the provisions of this Agreement and Employee was given the
opportunity to consult with an attorney of Employee’s choosing prior to
executing this Agreement, and (c) except as set forth herein, no promises or
inducements for this Agreement have been made, and Employee is entering into the
Agreement without reliance upon any statement or representation by Crawford or
its agents concerning any material fact.

Executed, this 28th day of October, 2020.

 

Page 12 of 13

Employee Initials _____

--------------------------------------------------------------------------------

EMPLOYEECRAWFORD & COMPANY

 

 

/s/ Larry Thomas/s/ Bonnie C. Sawdey

_____________________________________________________

Larry Thomas By: Bonnie C. Sawdey

Its: Chief People Officer

 

 

 

Page 13 of 13

Employee Initials _____